Citation Nr: 1218789	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from December 1984 to December 1986.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2011.  The Board found that the Veteran had submitted new and material evidence with which to reopen a claim of entitlement to service connection for tinnitus.  The Board then remanded the claim for additional development.  Following the requested development and a de novo review of the record, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for tinnitus.  Thereafter, the case was returned to the Board for further appellate action.

In July 2010, during the course of the appeal, the Veteran had a video conference hearing with the undersigned.

After reviewing the record, the Board finds that additional development of the record is warranted.  Accordingly, the appeal is, again, REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

During his July 2010 video conference hearing, the Veteran testified that his tinnitus was primarily the result of his noise exposure in service as a field artillery crew member.  He stated that at times, he sustained such exposure without the benefit of hearing protection.  Therefore, he maintained that service connection for tinnitus was warranted.  During the hearing, the Veteran did note that he had been a police officer for five years after service and that he had fired his service weapon on a firing range approximately three times a year.  However, he testified that he always used hearing protection.  

A review of the Veteran's claims file is negative for any employment or medical records associated with his time as a police officer.  

Pursuant to the Board's October 2011 remand, the Veteran underwent a December 2011 VA audiologic examination to determine the nature and etiology of any tinnitus found to be present.  Although the VA examiner found that the Veteran likely had a high level of noise exposure in service, the VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to that exposure.  In so saying, the examiner noted that the Veteran did not have a hearing loss disability and that it was not within the scope of the examiner's practice to determine the etiology of tinnitus if not associated with a hearing loss disorder.  Such an acknowledgment effectively negates the examiner's opinion.  

In January 2012, the AMC received a July 2010 new patient form from J. G. N., M.D.  The Veteran reported that he had had tinnitus since sustaining a head injury in service in 1985.  It was also noted that he had had a history of noise exposure in service without adequate ear protection.  Following the examination, Dr. N.'s impression was noise-induced tinnitus.  

In January 2012, the AMC also received the report of an initial ear, nose, and throat examination by C. L. F., M.D.  That examination was performed in November 2011, following which, Dr. F. suggested that the Veteran had tinnitus due to military noise exposure.

In May 2012, the Veteran reiterated his alternative theory of the case that his tinnitus was due to a head injury in service.  In this regard, the Veteran's service treatment records show that in December 1985, he sustained a contusion or strain of the thoracic spine, when he fell over a tree stump.  At that time, he reportedly lost consciousness for a minute and a half.

In light of the foregoing, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the name and address of the department where he worked as a police officer for five years after service.

When the foregoing actions have been completed, contact the police department identified by the Veteran and request copies of his employment records.  Such records should, include, but not limited to, employment applications, the reports of any pre-employment examinations, medical records compiled during the Veteran's employment, and the records associated with the termination of the Veteran's employment.  

If the police department does not have such records, request that it provide a statement on business letterhead stationary addressing the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the Veteran was employed by a police agency affiliated with the federal government, efforts to obtain records of the Veteran's employment must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  
If the Veteran was employed by a police agency not affiliated with the federal government, and records of the Veteran's employment are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  When the above-requested development has been completed, schedule the Veteran for all examinations deemed appropriate to determine the nature and extent of any tinnitus found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If tinnitus is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the tinnitus is proximately due to his noise exposure as a cannon crew member in service or to his reported head injury sustained in service in December 1985.  In so doing, the examiner must state how and why he or she arrived at that opinion.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.   It should also be indicated whether any notice that was sent was returned as undeliverable.

3. When all development requested above has been completed, undertake any other indicated development.   Then readjudicate the issue of entitlement to service connection for tinnitus.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


